Citation Nr: 0714806	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  99-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by digestive problems, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from December 1987 until 
December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

Since the April 1998 rating action the claims folder has been 
transferred to the RO in Huntington, West Virginia.

It is observed that the veteran, in his August 1999 
substantive appeal, had requested a hearing before a Veterans 
Law Judge sitting at the RO.  However, in correspondence 
dated in March 2004, the veteran withdrew his request for a 
hearing.

This case was previously before the Board in June 2004 and 
July 2006, wherein the veteran's claim was remanded to ensure 
due process and for additional development of the record.  
The case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

There has been no demonstration, by competent medical 
evidence of record that the veteran has a chronic disability 
manifested by digestive problems, to include as due to 
undiagnosed illness, which is causally or etiologically 
related to his service in the military.


CONCLUSION OF LAW

A chronic disability manifested by digestive problems, to 
include as due to undiagnosed illness, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2004 and August 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

In addition, the August 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claim for service connection, no 
disability rating or effective date will be assigned.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for chronic disability 
manifested by digestive problems, including as due to an 
undiagnosed illness, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The Board acknowledges that the veteran complained of pain 
and swelling of the inguinal nodes in September 1991.  
However, in a report of medical history completed in November 
1991, prior to his separation examination, the veteran denied 
that he had, or had had, frequent indigestion, stomach or 
intestinal trouble, recent gain or loss of weight, and motion 
sickness.  The report of contemporaneous medical examination 
at that time indicated a normal clinical evaluation of the 
abdomen, viscera, anus, rectum, and endocrine and genito-
urinary systems.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems, as he 
is now alleging, then he would have at least mentioned this 
during this military examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
His March 1992 VA examination report showed that the 
veteran's digestive system was normal.  Moreover, there is no 
evidence that the veteran received treatment for digestive 
problems prior to his September 1996 Persian Gulf Registry 
examination, wherein he was diagnosed with a history of 
psychosomatic gastrointestinal reaction.  As the veteran's 
symptoms have been diagnosed, the veteran is not shown to 
have any undiagnosed illness.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).  Consequently, service connection for 
the veteran's digestive problems as the result of an 
undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges that the veteran also asserted, in the 
alternative, that his current digestive problems were due to 
his use of nonsteroidal anti-inflammatory drugs (NSAIDs) to 
treat his service-connected back disorder.  The Board 
likewise acknowledges that the March 2005 VA examiner found 
that the veteran's gastrointestinal symptoms were likely 
related to his use of NSAIDs.  However, the September 2006 VA 
examiner found that the veteran's medical records were 
entirely negative for any objective evidence of 
gastrointestinal symptoms or treatment that could be related 
to his use of NSAIDs.  Absent medical evidence of a current 
disability, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  In this 
regard, the Board notes that physical examinations were 
repeatedly negative for gastrointestinal symptoms and that a 
November 1997 barium enema of the colon and a June 2004 
colonoscopy were negative.   Thus, the probative value of the 
March 2005 VA examiner's opinion is diminished, despite her 
review of the claims file.  The Board's must determine the 
credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board may not ignore 
medical opinion evidence, but greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

Further, the September 2006 VA examiner and the veteran's VA 
examining providers diagnoses of irritable bowel/colon appear 
to have been based on the veteran's report of such a disorder 
to his treating providers, as there is no objective 
symptomatology demonstrated.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  Regardless, though, 
the Board points out that neither the VA examiner nor the 
veteran's VA medical providers related his irritable 
bowel/colon to his military service, including his service in 
Southwest Asia.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorder during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran has chronic 
disability manifested by digestive problems related to his 
service in the military comes from the lay statements 
submitted by the veteran.  Nevertheless, these statements do 
not provide a causal, medical link between his complaints and 
his service, as none of the statements were submitted by 
medical providers, who have the necessary medical training 
and/or expertise to make a diagnosis or determine the cause 
of this condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection of a disability manifested 
by digestive problems, including as due to an undiagnosed 
illness, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


